Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Gromada on July 25, 2022.

The application has been amended as follows: 







1.  (Currently Amended)  A method for defining a policy for controlling access to a system, the method being implemented by at least one processor, the method comprising:    
identifying, by the at least one processor, for each of a plurality of information classes within an information model, at least one respective information attribute; 
defining, by the at least one processor, for at least one of the at least one respective information attribute, a respective predicate filter function; 
determining, by the at least one processor, based on the defined at least one respective predicate filter function, at least one access rule that relates to a corresponding information attribute; 
defining, by the at least one processor, the policy with respect to each of the plurality of information classes based on each of the determined at least one access rule; and  
constructing, by the at least one processor, a first application programming interface (API) for a first system that relates to the information model based on the defined policy, 
wherein the constructing the first API comprises using a Representational State Transfer (REST) architecture that includes a mapping between each of a plurality of elements included in the first API and at least one corresponding class of the plurality of information classes included in the information model.   

7.  (Canceled)  

11.  (Currently Amended)  A computing apparatus for defining a policy for controlling access to a system, the computing apparatus comprising:  
a processor; 
a memory; and 
a communication interface coupled to each of the processor and the memory, 
wherein the processor is configured to:
identify, for each of a plurality of information classes within an information model, at least one respective information attribute; 
define, for at least one of the at least one respective information attribute, a respective predicate filter function; 
determine, based on the defined at least one respective predicate filter function, at least one access rule that relates to a corresponding information attribute; 
define the policy with respect to each of the plurality of information classes based on each of the determined at least one access rule; and  
construct a first application programming interface (API) for a first system that relates to the information model based on the defined policy,
wherein the processor is further configured to construct the first API by using a Representational State Transfer (REST) architecture that includes a mapping between each of a plurality of elements included in the first API and at least one corresponding class of the plurality of information classes included in the information model.

17.  (Canceled)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON HOFFMAN whose telephone number is (571)272-3863. The examiner can normally be reached Monday-Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRANDON HOFFMAN/Primary Examiner, Art Unit 2433